                                           Case 3:20-cv-01964-JD Document 35 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NAJEE THOMPSON, et al.,                           Case No. 20-cv-01964-JD
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     HAYWARD UNIFIED SCHOOL
                                         DISTRICT,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 10, 2020, defendant Hayward Unified School District filed a motion to dismiss
                                  14   plaintiffs’ first amended complaint. Dkt. No. 34.
                                  15          Under Civil Local Rule 7-3(a), plaintiffs’ opposition was required to be “filed and served
                                  16   not more than 14 days after the motion was filed.” The ECF docket also clearly indicated:
                                  17   “[r]eponses due by 8/24/2020.” Dkt. No. 34.
                                  18          No response to defendant’s motion has been filed.
                                  19          Plaintiffs are consequently ordered to show cause by September 28, 2020, why the case
                                  20   should not be dismissed for failure to prosecute. The motion to dismiss hearing that was set for
                                  21   September 17, 2020, is vacated.
                                  22          IT IS SO ORDERED.
                                  23   Dated: September 14, 2020
                                  24

                                  25
                                                                                                   JAMES DONATO
                                  26                                                               United States District Judge
                                  27

                                  28
